      Case 1:19-cv-08345-MKV-DCF Document 35 Filed 03/06/20 Page 1 of 2

Motion TRO - Page 1


                     IN THE UNITED STATES DISTRICT COURT
                       SOUTHTERN DISTRICT OF NEW YORK
______________________________
SAMANTHA SIVA KUMARAN,                  )
                                        ) Case No:1:19-CV-08345–MKV-DCF
            Plaintiff,                  ) Judge: Hon Mary Kay Vyskocil
                                        ) Magistrate Judge: Debra C. Freeman
                                        )
            -against-                   ) PLAINTIFF’S MOTION
                                        ) FOR TEMPORARY RESTRAINING
                                        ) ORDER
NORTHLAND ENERGY TRADING, LLC           )
RICHARD M. LARKIN                       )
HEDGE SOLUTIONS, INC                    )
DOMENIC BRAMANTE                        )
DANIEL LOTHROP                          )
                                        )
            Defendants,                 )
______________________________


          PLAINTIFFS MOTION FOR TEMPORARY RESTRAINING ORDER


PLEASE TAKE NOTICE that pursuant to FRCP 65, and FRCP 5.2(e)(1) and FRCP 26.(c), and

in accordance with the accompanying Motion for Protective Order, Plaintiff Kumaran (herein

called “Plaintiff”) is moving for a Temporary Restraining Order to the Honorable May Kay

Vyskocil, United States District Judge, at the United States District Courthouse for the Southern

District of New York, for an order granting a temporary restraining order as requested herein.



PLEASE TAKE FURTHER NOTICE that the Temporary Restraining Order sought by Plaintiff

is seeking immediate relief from the Court that the Defendants and each of its members, officers,

agents, servants and employees, and any parties under their direction or control or acting in concert

or participation with them, are hereby preliminarily enjoined or required as follows:

       (a) to file their Motion to Dismiss under Seal until the Court rules on the attached Motion

for Protective Order;
        Case 1:19-cv-08345-MKV-DCF Document 35 Filed 03/06/20 Page 2 of 2

Motion TRO - Page 2


        (b) to refrain from publishing, disseminating or otherwise including any further

confidential, trade secret and other proprietary information (including disputed materials) in any

pleadings, prior to a Court Ruling on the Motion for Protective Order;

        (c) provide Plaintiff the opportunity to provide redactions and dispute confidentiality

designations prior to publication, in accordance with the proposed Protective Order.



Plaintiff further respectfully seeks relief from the Court to adopt Defendant’s requested extension

for time and proposed schedule (See Dkt 32, Dkt 33) which Plaintiff has consented to, as follows:

        (i)     Defendants file their Motion to Dismiss on March 13th 2020,
        (ii)    Plaintiff’s file their Opposition to MTD on May 13th 2020, and

        (iii)   Defendant’s file their reply due on June 15th, 2020;

or as otherwise extended by the Court, so that the parties have time to resolve the Motion for

Protective Order. This relief is narrowly focused and intended and to prevent irreparable harm of

further inadvertent disclosures of disputed confidential information and trade secrets being

published.




SO ORDERED




___________________________

Hon. Judge Mary Kay Vyskocil




_______________________

Dated
